Case 21-21339-GLT         Doc 19   Filed 06/21/21 Entered 06/21/21 12:20:37           Desc Main
                                   Document     Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)


IN RE:                               *
                                     *
CHARLES D. ESHELMAN,                 *             Chapter 13
                                     *
            Debtor.                  *             Case No.: 21-21339-GLT
                                     *
************************************ *
CHARLES D. ESHELMAN,                 *
                                     *             Related to Doc. Nos. 6 and 7
            Movant,                  *
                                     *             Hearing Date: June 30, 2021 at 10:00 a.m.
            v.                       *
                                     *
FIRST COMMONWEALTH BANK,             *
                                     *
            Respondent.              *

                    FIRST COMMONWEALTH BANK’S OBJECTION TO
                      MOTION TO EXTEND THE AUTOMATIC STAY
                           PURSUANT TO 11 U.S.C. §362(c)(3)

         NOW COMES, Respondent, First Commonwealth Bank (“First Commonwealth”) by its

attorneys, McGrath McCall, P.C., and files these Objections:

I.       Specific Responses to Factual Averments of Motion

         1.      Admitted.

         2.      Admitted.

         3.      Admitted.

         4.      It is admitted that on May 31, 2021, Pennsylvania lifted all COVID-19 mitigation

restrictions.    First Commonwealth, after reasonable investigation, is without sufficient

information to admit or deny the remaining averments contained in Paragraph 4 and strict proof

thereof is demanded.
Case 21-21339-GLT        Doc 19    Filed 06/21/21 Entered 06/21/21 12:20:37            Desc Main
                                   Document     Page 2 of 7




       5.      The averments contained in Paragraph 5 are legal conclusions to which no

response is required. To the extent a response is required, First Commonwealth, after reasonable

investigation, is without sufficient information to admit or deny the averments contained in

Paragraph 5 and strict proof thereof is demanded.

       6.      Admitted.

       7.      Admitted.

II.    Supplemental Response

A.     Debtor’s Conclusory Allegations as to a Change in Circumstance

       8.      Debtor’s Motion contains only conclusory allegations as to a change in

circumstance. Debtor has pled no facts in support of such a conclusion, and the record is devoid

of any such information. “Mere statements by a party in a motion or a brief do not carry any

evidentiary weight.” In re Wilson, 336 B.R. 338, 347 (Bankr. E.D. Tenn. 2005).

       9.      There is nothing on the record which shows by clear and convincing evidence that

this case has been filed in good faith. There is nothing on the record which shows that (i) there

has been a substantial change in the financial or personal affairs of Debtor since the dismissal of

Debtor’s previous bankruptcy case; or (ii) Debtor’s instant bankruptcy case will be concluded

with a confirmed plan that will be fully performed.

       10.     There is significant evidence that Debtor’s instant bankruptcy case will not be

concluded with a confirmed plan that will be fully performed.

       11.     Debtor defaulted on his mortgage payment obligations to First Commonwealth

and several other creditors several months before the onset of the COVID-19 pandemic.


                                               -2-
Case 21-21339-GLT        Doc 19      Filed 06/21/21 Entered 06/21/21 12:20:37       Desc Main
                                     Document     Page 3 of 7




       12.     The COVID-19 pandemic only compounded Debtor’s poor financial situation and

Debtor has failed to produce any evidence whatsoever that there has been substantial change in

Debtor’s financial affairs since the dismissal of Debtor’s previous bankruptcy case, or that

Debtor’s instant bankruptcy case will be concluded with a confirmed plan that will be fully

performed.

       13.     Debtor has failed to file a Monthly Operating Report to substantiate his income

for the 60 days before his bankruptcy filing.

       14.     Debtor has not yet filed his Schedules “I” and “J”, which state his monthly

income and expenses.

       15.     Debtor has not yet filed a proposed Chapter 13 Plan which shows that Debtor’s

reorganization is feasible.

       16.     There is nothing on the record which shows that (i) there has been a substantial

change in the financial or personal affairs of Debtor since the dismissal of Debtor’s previous

bankruptcy case, or (ii) Debtor’s instant bankruptcy case will be concluded with a confirmed

plan that will be fully performed.

       17.     There is a presumption that Debtor’s instant bankruptcy was not filed in good

faith and First Commonwealth requests that the Court enter an Order which denies Debtor’s

Motion to extend the automatic stay.

B.     First Commonwealth’s Pending Mortgage Foreclosure Action

       18.     On March 7, 2017, Debtor obtained a line of credit from First Commonwealth in

the amount of $300,000.00 (the “Loan”). The Loan is evidenced by a Credit Agreement and


                                                -3-
Case 21-21339-GLT          Doc 19   Filed 06/21/21 Entered 06/21/21 12:20:37          Desc Main
                                    Document     Page 4 of 7




Disclosure dated March 7, 2017, executed by Debtor (the “Note”). A true and correct copy of

the Note is attached to First Commonwealth’s duly filed Proof of Claim (Claim 4-1).

       19.        On March 7, 2017, as security for payment of the debt evidenced by the Note,

Debtor made, executed, and delivered to First Commonwealth an Open-End Mortgage and

Security Agreement in the amount of $300,000.00 (the “Mortgage”) on the real property known

as 2122-2124 Carey Way, Pittsburgh, PA 15203 (the “Mortgaged Premises”).

       20.        The Mortgage was recorded in the Department of Real Estate of Allegheny

County, Pennsylvania on March 15, 2017, at Mortgage Book Volume 47660, Page 134 and

Instrument No. 2017-18786. A true and correct copy of the Mortgage is attached to First

Commonwealth’s duly filed Proof of Claim (Claim 4-1).

       21.        On July 29, 2019, based on monetary defaults, First Commonwealth commenced

a Mortgage Foreclosure action against Debtor in the Court of Common Pleas of Allegheny

County, Pennsylvania at Case No. GD-19-010543.

       22.        On September 30, 2019, First Commonwealth entered default judgment against

Debtor and scheduled the Mortgaged Premises for the December 2, 2019, Allegheny County

Sheriff’s Sale.

       23.        Because of Debtor’s first and second bankruptcy filings, First Commonwealth

postponed its sheriff’s sale July 6, 2021.

C.     Debtor’s Previous Chapter 13 Bankruptcy Case

       24.        During Debtor’s previous bankruptcy case which was pending for seventeen (17)

months, the Note provides that First Commonwealth would receive post-petition regular monthly

payments of principal and interest of $2,619.15 which totaled $44,525.55 (17 pymts x
                                               -4-
Case 21-21339-GLT          Doc 19      Filed 06/21/21 Entered 06/21/21 12:20:37        Desc Main
                                       Document     Page 5 of 7




$2,619.15). However, during the seventeen (17) months of Debtor’s previous bankruptcy case,

First Commonwealth only received post-petition regular monthly payments of principal and

interest from the Trustee which totaled $12,092.00.

        25.     At the time Debtor’s previous bankruptcy case was dismissed, Debtor’s post-

petition payment arrears due First Commonwealth totaled $32,433.55 ($44,525.55 - $12,092).

This is in addition to Debtor’s pre-petition arrears due First Commonwealth which totaled

$30,885.41, pursuant to First Commonwealth’s duly filed Proof of Claim.

        26.     The pre-petition arrears now due First Commonwealth in the current bankruptcy

case total $62,243.82, and the post-petition regular monthly principal and interest payments due

First Commonwealth are $2,166.30.

        27.     Debtor has failed to show by clear and convincing evidence that he has the

income to fund a Plan which will be concluded with a confirmed plan that will be fully

performed.

D.      The Automatic Stay Should Not Be Extended

        28.     Pursuant to 11 U.S.C. § 362(c)(3)(A), “if a single or joint case is filed by or

against a debtor who is an individual in a case under chapter 7, 11 or 13, and if a single or joint

case of the debtor was pending within the preceding 1-year period but was dismissed, other than

a case refiled under a chapter other than chapter 7 after dismissal under section 707(b), the stay

under subsection (a) with respect to any action taken with respect to a debt or property securing

such debt or with respect to any lease shall terminate with respect to the debtor on the 30th day

after the filing of the later case.”


                                                -5-
Case 21-21339-GLT           Doc 19     Filed 06/21/21 Entered 06/21/21 12:20:37                   Desc Main
                                       Document     Page 6 of 7




        29.      The Court does have authority to extend the automatic stay under § 362(c)(3)(B),

which provides in pertinent part as follows:

        “The court may extend the stay in particular cases as to any or all creditors
        (subject to such conditions or limitations as the court may then impose) after
        notice and a hearing completed before the expiration of the 30-day period only if
        the party in interest demonstrates that the filing of the later case is in good faith as
        to the creditors to be stayed.”

Id. As such, Debtor has the burden of proof, and must meet that burden of proof and obtain an

Order of Court extending the stay before the expiration of the 30-day period. See generally

Keith M. Lundin & William H. Brown, Chapter 13 Bankruptcy, 4th Edition, § 432.3, Sec. Rev.

July 20, 2007, www.Ch13online.com1.

        30.      In certain factual scenarios, a subsequent case is presumed to have been filed in

bad faith. See 11 U.S.C. § 362(c)(3)(C). The statute expressly provides that, if the presumption

arises, it may only be rebutted by “clear and convincing evidence.” Id.

        In re Kurtzahn, 337 B.R. 356, 365 (Bankr. D. Minn. 2006) the court explained the “clear

and convincing” standard as follows:

         “Where the presumption lies, it may properly be termed a ‘steep’ one…the
        quantum of evidence that must be brought forward to rebut it is heavier than the
        standard civil burden of preponderance of the evidence…[u]nder this higher
        standard the evidence must ‘place in the ultimate factfinder an abiding conviction
        that the truth of [the proponent’s] factual contentions are highly probable’…[t]he
        evidence must be ‘so clear, direct and weighty and convincing as to enable the
        factfinder to come to a clear conviction, without hesitancy, of the truth of the
        precise facts in issue.’” Id. at 366 (internal citations omitted).




1
 First Commonwealth is opposed to any continuances or postponements of the hearing beyond the thirty-day period
mandated by the statute for fear that, by consenting to such a continuance or postponement, it may be deemed to
have waived the deadlines set forth in the statute.
                                                     -6-
Case 21-21339-GLT         Doc 19     Filed 06/21/21 Entered 06/21/21 12:20:37            Desc Main
                                     Document     Page 7 of 7




        31.     Debtor has not met his burden of establishing that this case was filed in good

faith, and in fact, this is a presumptive “bad faith” filing.

        WHEREFORE, First Commonwealth Bank respectfully requests that the Court enter an

Order denying the relief requested.


                                                            McGRATH McCALL, P.C.


                                                      By:      /s/ Gary W. Darr
                                                            Gary W. Darr, Esquire
                                                            PA I.D. No. 90857
                                                            Four Gateway Center, Suite 1040
                                                            444 Liberty Avenue
                                                            Pittsburgh, PA 15222
                                                            gdarr@lenderlaw.com
                                                            Telephone (412) 281-4333
                                                            Facsimile (412) 281-2141

                                                            Counsel for First Commonwealth Bank




                                                  -7-
